Case 8:18-cr-00537-EAK-JSS Document 40 Filed 08/07/19 Page 1 of 4 PageID 57




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  UNITED STATES OF AMERICA

  v.                                          CASE NO. 8:18-cr-537-T-17JSS

  NICHOLAS BOLLMAN

                 NOTICE OF MAXIMUM PENALTIES,
             ELEMENTS OF OFFENSE, AND FACTUAL BASIS

        The United States of America, by Maria Chapa Lopez, United States

  Attorney for the Middle District of Florida, hereby files this Notice of

  Maximum Penalties, Elements of Offense, and Factual Basis, stating as

  follows:

                            ESSENTIAL ELEMENTS

        The essential elements of a violation of 18 U.S.C. § 922(g)(1),

  possession of a firearm while a felon, as charged in Count One, are as follows:

        First:        The Defendant knowingly possessed a firearm or
                      ammunition in or affecting interstate or foreign commerce;

        Second:       Before possessing the firearm or ammunition, the
                      Defendant had been convicted of a crime punishable by
                      imprisonment for more than one year (commonly referred
                      to as a “felony”); and

        Third:        At the time he possessed the firearm or ammunition, the
                      Defendant knew he had been convicted of a crime
                      punishable by imprisonment for more than one year.
Case 8:18-cr-00537-EAK-JSS Document 40 Filed 08/07/19 Page 2 of 4 PageID 58




                                      PENALTY

            Count One is punishable by a maximum term of imprisonment of 10

  years, a fine not to exceed $250,000, a term of supervised release of not more

  than three years, and a special assessment of $100.

            Additionally, the defendant must forfeit property, pursuant to pursuant

  to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c). Among the items that will be

  forfeited are a Smith & Wesson model 586 .357 magnum revolver, which the

  defendant used in the commission of the offense to which he is pleading

  guilty.

                                   FACTUAL BASIS

            On November 1, 2017, the defendant and a woman met an undercover

  ATF agent and an ATF confidential informant at a residence in New Port

  Richey, Florida. There, the defendant pulled a Smith & Wesson model 586

  .357 magnum revolver from his waistband. The defendant and the woman

  sold the revolver and three rounds of ammunition to the undercover agent.

            The pistol was not manufactured in Florida. Accordingly, it traveled in

  interstate or foreign commerce prior to recovery from the defendant in Florida

  on November 1, 2017.

            Prior to the transaction described above, the defendant had been

  convicted of the following felonies:




                                            2
Case 8:18-cr-00537-EAK-JSS Document 40 Filed 08/07/19 Page 3 of 4 PageID 59




           a. Possession of Oxycodone, on or about August 11, 2014; and

           b. Possession of Cocaine, on or about August 11, 2014.


        When the defendant possessed the above-referenced firearm on

  November 1, 2017, he knew that he had been convicted in a court of a crime

  punishable by imprisonment for a term of more than one year. Additionally,

  when the defendant possessed the above-referenced firearm, his right to own,

  possess, or use a firearm had not been restored.

        The above is merely a brief summary of the events, some of the persons

  involved, and other information relating to this case. It does not include, nor

  is it intended to include, all of the events, persons involved, or other

  information relating to this case.

                                               Respectfully submitted,

                                               MARIA CHAPA LOPEZ
                                               United States Attorney


                                       By: /s/ Taylor G. Stout____________
                                           Taylor G. Stout
                                           Assistant United States Attorney
                                           United States Attorney No. 171
                                           400 N. Tampa Street, Suite 3200
                                           Tampa, Florida 33602-4798
                                           Telephone: (813) 274-6000
                                           Facsimile: (813) 274-6358
                                           E-mail: taylor.stout@usdoj.gov




                                           3
Case 8:18-cr-00537-EAK-JSS Document 40 Filed 08/07/19 Page 4 of 4 PageID 60




  U.S. v. Bollman                                    Case No. 8:18-cr-537-T-17JSS


                           CERTIFICATE OF SERVICE

         I hereby certify that on August 7, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

                Nicole V. Hardin, Esquire




                                               /s/ Taylor G. Stout____________
                                               Taylor G. Stout
                                               Assistant United States Attorney
                                               United States Attorney No. 171
                                               400 N. Tampa Street, Suite 3200
                                               Tampa, Florida 33602-4798
                                               Telephone: (813) 274-6000
                                               Facsimile: (813) 274-6358
                                               E-mail: taylor.stout@usdoj.gov




                                           4
